DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 21 August, 2020.
Claims 1 – 20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The recite different terms for the same thing: “prehospital data” and “EMS prehospital data”; however, prehospital data is not necessarily from emergency incidents – i.e. pre-surgical data.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 11 is representative. Claim 11 recites:
A method comprising:
receiving, by processing circuitry, prehospital data;
determining, by the processing circuitry, at least one clinically relevant phrase present in the EMS prehospital data;
determining, by the processing circuitry, at least one recommended treatment associated with the at least one clinically relevant phrase; and
outputting, by the processing circuitry, the at least one recommended treatment.
Claim 1 recites a system that executes the steps of the method recited in Claim 11.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).


STEP 1
The claims are directed to a system and a method, which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 11, recite limitations that encompass an abstract idea including:  
determining at least one clinically relevant phrase present in the EMS prehospital data;
determining at least one recommended treatment associated with the at least one clinically relevant phrase.
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that manual abstraction of EMS reports is a known practice (0017 as published); and that keyword identification and extractions using NLP techniques are also known (0042). The invention purports to automate or create significant efficiencies to the process of data abstraction from notes, reducing the effort required compared to manual abstraction (0043). Indeed, recognizing relevant phrases in text documents, using well-known techniques as disclosed in the specification, is a process that, except for generic computer implementation steps, can be performed in the human mind. Similarly, determining a recommended treatment based on clinically relevant phrases is disclosed as being performed by a “treatment retriever” configured to retrieve from memory a recommended treatment corresponding to symptoms or medical conditions (0085). The broadest reasonable interpretation includes a look-up function - a process that can be performed in the human mind, and is routinely practiced in medicine As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Recommending and displaying treatments based on the presence of keywords or phrases in clinical documentations is process that merely organizes this human activity. This type of activity includes conduct that would normally occur when managing a patient’s particular disease, medical condition or state. For example, it is routine in medicine for a doctor review prehospital documentation when treating a patient for a particular condition and to follow treatment guidelines for a particular medical condition. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
processing circuitry, 
receiving, by processing circuitry, prehospital data; and
outputting, by the processing circuitry, the at least one recommended treatment.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The processing circuitry is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Receiving data using conventional techniques is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, outputting the results of an abstract concept is an insignificant extra-solution activity. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract treatment recommendation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract treatment recommendation process. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e.  processing circuitry). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of applied procedures (7, 14); types of indications of comparisons (8, 15, 16); types of prehospital data (19); types of entities (4); those that recite additional abstract ideas including: determining and comparing an applied procedure to the recommended treatment (6, 13); constructing a clinical procedure timeline (17), processing data according to keywords and selecting an NPL engine (2, 3, 20); those that recite well-understood, routine and conventional activity or computer functions including: converting speech to text (5, 12); outputting results (10, 18); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.  Examiner notes that the specification discloses that NPL techniques are old and well-known and purely conventional. 
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1 – 10 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). 
Claim 1 also recited storing clinically relevant phrases associated with treatments in a data repository. The repository is recited at a high level of generality as above. Storing data in memory is an extra-solution data gathering step. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler: (US PGPUB 2006/0111933 A1, in view of Datla et al.: (US PGPUB 2019/0252074 A1).
CLAIMS 1, 10, 11 and 18
Wheeler discloses a medical decision support system that includes the following limitations:
receiving, by processing circuitry, prehospital data; (Wheeler  0029, 0061, 0076 - 0079, 0086, 0087, Figure 2)
determining, by the processing circuitry, at least one [diagnosis from] the EMS prehospital data; (Wheeler 0011, 0012, 0030, 0075 – 0077, 0083)
determining, by the processing circuitry, at least one recommended treatment associated with the at least one [diagnosis]; (Wheeler 0014, 0030, 0079 – 0082) and
outputting, by the processing circuitry, the at least one recommended treatment; (Wheeler 0089).
Wheeler discloses a medical decision support system that includes a processor receiving real-time prehospital data for a patient, including, for example, from ambulances. The processor applies diagnosis and treatment rules to the patient data to determine a diagnosis and recommended treatments for a specific diagnosis based on a database of diagnosis and treatment rules; and displays the information to the medical professional treating the patient.
Wheeler does not expressly disclose 
a data repository configured to store a plurality of treatments and a plurality of respective clinically relevant phrases, each of the respective clinically relevant phrases being associated with at least one treatment of the plurality of treatments; (Datla 0076);
determining, by the processing circuitry, at least one clinically relevant phrase present in the EMS prehospital data; determining, by the processing circuitry, at least one recommended treatment associated with the at least one clinically relevant phrase; (Datla 0028, 0059, 0061 – 0064).
Wheeler discloses determining a treatment based on a diagnosis, but does not expressly disclose determining a relevant phrase in the patient data and determining the treatment based on the phrase. Datla discloses a clinical diagnosis assistant that includes using well known NLP techniques to extract relevant phrases (i.e. symptoms) from a natural language input relative to a patient. The symptoms are mapped to medical condition or diagnosis and the medical condition are mapped to treatments in a knowledge graph. Examiner notes that the present application discloses that extracted keywords are analyzed to determine symptoms or medical conditions, which are associated with treatments, as in Datla. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical decision support system of Wheeler so as to have included extracting keywords or phrases and determining a recommended treatment based on the extracted data, in accordance with the teaching of Datla, in order to reduce the cognitive burden on clinicians. This merely substitutes the disclosed diagnosis associated treatment in Wheeler with a keyword associated diagnosis in Datla.
With respect to Claim 1, Wheeler discloses the following:
a computing system comprising processing circuitry; (Wheeler 0140, Figure 7).
CLAIM 9
The combination of Wheeler/Datla discloses the limitations above relative to Claims 1 and 11. Additionally, Wheeler discloses the following limitations:
wherein the computing system comprises one or more of a cloud-based computing platform, a mobile device, a laptop, or a server; (Wheeler 0010, 0034, 0140).
CLAIMS 6 – 8 and 13 - 16
The combination of Wheeler/Datla discloses the limitations above relative to Claims 1 and 11. Additionally, Wheeler discloses the following limitations:
determine one or more applied procedural indications from the EMS prehospital data; wherein the indication of the comparison comprises a statistical report indicating an evaluation of the one or more applied procedural indications; (Wheeler 0075, 0078);
compare the at least one recommended treatment to the applied procedural indications; and output an indication of the comparison; (Wheeler 0011, 0078);
wherein the one or more applied procedural indications comprises at least one of: an airway procedure; intraosseous or intravenous access; a blood transfusion; a crystalloid bolus; LUCAS chest compressions; tranexamic acid; or a needle decompression; (Wheeler 0011, 0078);
wherein the indication of the comparison comprises at least one of: an appropriate procedure; an indicated-but-not-performed procedure; and a non-indicated procedure; (Wheeler 0011, 0078).
Wheeler teaches receiving real-time pre-hospital data for a patient and determining current procedures being done at the time of the crisis. The system examines the management of the patient by comparing current treatment to institutional or geographically specific criteria (i.e. guidelines), and suggest appropriate treatment when it is not being provided.
CLAIMS 2 - 4
The combination of Wheeler/Datla discloses the limitations above relative to Claim 1. Additionally, Datla discloses the following limitations:
wherein the processing circuitry is configured to determine the at least one clinically relevant phrase by at least categorizing the EMS prehospital data according to a keyword annotation schema; wherein the keyword annotation schema comprises a plurality of entities; wherein the entities comprise at least one of: a subject; a negation; an EMS run number; a victim condition; an accident condition; a speed of a vehicle; a collision type; or a process entity; (Datla 0028, 0034, 0065).
Datla discloses a clinical diagnosis assistant that includes using well known NLP techniques to extract keywords related to symptoms (i.e. a victim condition), lab result (i.e. a process entity) procedures and demographic information (i.e. a subject) from a natural language input relative to a patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical decision support system of Wheeler so as to have included extracting keywords according to a schema, in accordance with the teaching of Datla, in order to reduce the cognitive burden on clinicians.
CLAIMS 5, 12 and 19
The combination of Wheeler/Datla discloses the limitations above relative to Claims 1 and 11. With respect to the following limitations:
wherein the EMS prehospital data comprises audio data, and wherein the processing circuitry is further configured to perform speech recognition that converts the audio data to textual data; (Datla 0074);
wherein the EMS prehospital data comprises EMS technician textual notes; (Datla 0074, 0075).
Wheeler discloses collecting pre-hospital patient data by interacting with a user interface (Wheeler 0096); but does not expressly disclose audio to text conversion. Wheeler does not expressly disclose notes. Datla discloses receiving information about a patient using speech, and converting the speech to text. Text is provided to the NLP engine for data extraction. Examiner construes the text as a “note”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical decision support system of Wheeler so as to have included audio input and speech to text conversions, in accordance with the teaching of Datla, in order to allow hands-free operation.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler: (US PGPUB 2006/0111933 A1, in view of Datla et al.: (US PGPUB 2019/0252074 A1) in view of Ingel at al.: (US PGPUB 2019/0164633 A1).
CLAIM 17
The combination of Wheeler/Datla discloses the limitations above relative to Claim 11. With respect to the following limitations:
temporally relating the procedural indications to construct a clinical procedure timeline; (Ingel 0047 – 0050).
Wheeler/Datla do not discloses clinical procedure timeline; however, Ingel does. Ingle discloses capturing information about events and procedures during a patient treatment, and generating a timeline showing temporal relationships between the events/procedures. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical decision support system of Wheeler so as to have included displaying a procedure timeline of temporally related procedures, in accordance with the teaching of Ingel, in order to allow a user to evaluate the events to improve patient outcomes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler: (US PGPUB 2006/0111933 A1, in view of Datla et al.: (US PGPUB 2019/0252074 A1) in view of Tran at al.: (US PGPUB 2020/0111570 A1).
CLAIM 17
The combination of Wheeler/Datla discloses the limitations above relative to Claim 11. With respect to the following limitations:
processing, by the processing circuitry, the EMS prehospital data according to a keyword annotation schema; (Datla 0028, 0034, 0065).
Datla discloses a clinical diagnosis assistant that includes using well known NLP techniques to extract keywords related to symptoms (i.e. a victim condition), lab result (i.e. a process entity) procedures and demographic information (i.e. a subject) from a natural language input relative to a patient. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical decision support system of Wheeler so as to have included extracting keywords according to a schema, in accordance with the teaching of Datla, in order to reduce the cognitive burden on clinicians.
With respect to the following limitations:
wherein the method further comprises selecting at least one natural-language-processing (NLP) engine; (Tran 0022, 0023, 0031, 0032).
Wheeler/Datla discloses NLP engine to extract information from pre-hospital data, but does not disclose selecting an NLP engine. Tran discloses analyzing a manually generated report using an NLP classifier. Different classifiers are configured for different medical conditions and different patient criteria, such as gender, age, etc. An NLP engine is selected based on these criteria. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the medical decision support system of Wheeler/Datla so as to have included selecting an NLP engine, in accordance with the teaching of Tran, in order to provide more accurate data extraction.



CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Natural language processing of symptoms documented in free-text narratives of electronic health records: a systematic review”; Koleck et al.; 6 February, 2019;
US PGPUB 2013/0226843 A1 to Syeda-Mahmood et al. discloses extracting information from clinical reports including textual phrases corresponding to a specialized dictionary.
US PRPUB 2013/0262133 A1 to Rodriguez et al. discloses a system for communicating data between EMS and hospitals, and extracting information from the data for clinical decision support.
US PGPUB 2018/0096103 A1 to Allen et al. discloses extracting phrases from clinical documents
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                         
Date: 16 July, 2022